DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to amendment dated 1/5/21  in which claims 1, 11 and 20 are amended..
Terminal Disclaimer
The terminal disclaimer filed on 1/20/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent 10582518 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	
Allowable Subject Matter
Claims 1-20 are allowed
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose directly or indirectly following limitations in combination of other limitations of claims:
	As recited by claim 1;
	sending each of the m first signals on each corresponding first spatial resource to a second network device, wherein each of the m first signals comprises corresponding identification information to indicate a first spatial resource corresponding to the first signal, and wherein the corresponding identification information further indicatcs  a resource set to which the corresponding first spatial resource belongs; wherein the first signal is a PBCH (physical broadcast channei ) signal; 
receiving a response signal from the second network device, wherein the response signal includes information indicating n of the m first spatial resources, and n is a positive integer; and 
sending a second signal to the second network device on k second spatial resources selected from the n first spatial resources according to the response signal, wherein k is a positive integer.
	As recited by claim 11; 
receiving  one or more first signals, wherein each of the first signals comprises corresponding 
the first signal, and wherein the corresponding identification information is further to indicate a resource set to which the corresponding first spatial resource belongs, wherein the first signal is a PBCH (physical broadcast channel) signal; 
Atty DktNo. 210167.1012.1 (P142C) 5determining a response signal according to the first signals, the first spatial resource corresponding to each of the first signals, and a resource set to which each first spatial resource belongs, wherein the response signal is used to indicate at least one selected first spatial resource selected from the first spatial resources associated with the first signals; and 
sending the response signal to a first network device.
As recited by claim 20;
determining m first signals, m first spatial resources corresponding to each of the m first signals respectively, and a resource set to which each of the first spatial resources belongs, wherein m is a positive integer; 
sending each of the m first signals on each corresponding first spatial resource to a second network device, wherein each of the m first signals comprises corresponding identification information to indicate a first spatial resource corresponding to the first signal, and wherein the corresponding identification information is further to indicate a resource set to which the corresponding first spatial resource belongs; wherein the first signal is a PBCH (physical broadcasdt channel) signal.
receiving a response signal from the second network device, wherein the response signal includes information indicating n of the m first spatial resources, and n is a positive integer; and 
sending a second signal to the second network device on k second spatial resources selected from the n first spatial resources according to the response signal, wherein k is a positive integer; 
receiving at least one of the m first signals, wherein each received first signal comprises corresponding identification information is further to indicate a first spatial resource corresponding to the first signal and wherein the corresponding identification information is further to indicate resource set to which the corresponding first spatial resource belongs; 
determining a response signal according to the at least one first signal, the first spatial resource corresponding to the first signal, and a resource set to which each first spatial resource belongs, wherein the response signal 
is used to indicate at least one selected first spatial resource; and 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Siomina (US 20160249364) discloses method in a radio node (RN) comprising an enhanced receiver, of handling interference. The RN operates in a radio communications network (RCN). The RN obtains a bandwidth information for a determined interferer in the RCN. The interferer is a first signal, first channel, first radio node, first antenna or first cell, interfering on a second signal, second channel, second radio node, second antenna or second cell in the RCN. The RN applies the enhanced receiver to mitigate interference from the interferer using the obtained information. The RN applies the enhanced receiver to perform at least one radio measurement on the second signal, second channel, second radio node, second antenna or second cell. Also described is a network node (NN) that receives from the RN a capability information associated with an ability of the RN to mitigate interference. The NN performs a configuration, coordination, scheduling or decision, using the received information. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached on Monday through Friday from 9 AM to 5 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan, can be reached on (571)272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application 
Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO
supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the 
USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/INDER P MEHRA/Primary Examiner, Art Unit 2647